268 F.2d 220
Lupe ALONZO et al.v.UNITED STATES of America and The Anaconda Company (formerly Anaconda Copper Mining Company).
No. 6097.
United States Court of Appeals Tenth Circuit.
March 26, 1959

Appeal from the United States District Court for the District of New Mexico.
Lorenzo A. Chavez, Arturo G. Ortega and Melvin L. Robins, Albuquerque, N. M., R. F. Deacon Arledge, Albuquerque, N. M., and Charles A. Reich, Washington, D. C., for appellants.
Perry W. Morton, Asst. Atty. Gen., and Floyd L. France, Atty., Department of Justice, Washington, D. C., James A. Borland, U. S. Atty., Albuquerque, N. M., Bryan G. Johnson and Richard G. Cooper, Albuquerque, N. M., and Ralph D. Ray, New York City, for appellees.
Before BRATTON, Chief Judge.
PER CURIAM.


1
Appeal dismissed on motion of appellants.